      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 1 of 12 PageID #:1




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 David G. Oppenheimer,                              )
                                                    )
                               Plaintiff,           )
                                                    )
                         v.                         )   Case No. 1:20-cv-07719
                                                    )
 Zencity, Inc., Gary J. Filipp, Christopher
                                                    )
 Lawrence, and Collin S. Taylor,
                                                    )
                               Defendants.          )
                                                    )


                              COMPLAINT AND JURY DEMAND

       Plaintiff, David G. Oppenheimer (“Oppenheimer” or “Plaintiff”), by and through his

attorneys, ZLATKIN WONG LLP, for his complaint against Defendants Zencity, Inc., Gary J.

Filipp, Christopher Lawrence, and Collin S. Taylor (collectively, “Defendants”), alleges:

                                 NATURE OF THE ACTION

       1.      This action arises under the United States Copyright Act, 17 U.S.C. §§ 101 et seq.

and 17 U.S.C. §§ 501 et seq., for copyright infringement of a work registered with the United

States Copyright Office, as well as for knowing removal or alteration of copyright management

information in violation of the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201 et seq.

(“DMCA”).

                                            THE PARTIES

       2.      Oppenheimer is an individual who is actively engaged in the business of licensing

photography and who resides in Asheville, North Carolina.

       3.      Defendant ZENCITY, INC. is a Delaware corporation with an office to do business

in Cook County, Illinois. Before being converted into a Delaware corporation effective August 5,
        Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 2 of 12 PageID #:2




2019, such entity operated as an Illinois limited liability company called “FT Financial Partners,

LLC,” which was formed on April 6, 2016 (such entity, before and after conversion, “Zencity”).

         4.    Gary J. Filipp (“Filipp”) is an individual residing in Cook County, Illinois, and is a

co-founder and officer of Zencity.

         5.    Christopher Lawrence (“Lawrence”) is an individual residing in Cook County,

Illinois, and is a co-founder and officer of Zencity.

         6.    Collin S. Taylor (“Taylor”) is an individual residing in Cook County, Illinois, and

is a co-founder of Zencity and, at all relevant times, was an officer of Zencity until around January

2020.

                                     JURISDICTION AND VENUE

         7.    This Court has subject matter jurisdiction over this claim pursuant to 28 U.S.C.

§§ 1331 and 1338.

         8.    Plaintiff is informed, believes, and thereon alleges that Defendants have sufficient

contacts with this District generally and, in particular, with the events herein alleged, that

Defendants are subject to the exercise of jurisdiction of this Court. Specifically, each of the

Defendants is domiciled in this District and, upon information and belief, all of the Defendants’

actions giving rise to Plaintiff’s claims occurred within this District.

         9.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                                       FACTUAL ALLEGATIONS

         10.   Oppenheimer is a noted and respected professional photographer with many years

of experience and considerable reputation.

         11.   Oppenheimer’s photographs have appeared in inter alia Rolling Stone, MSNBC,

MTV, AOL, and FUSE. The subjects of Plaintiff’s photography include President Bill Clinton,




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                        PAGE 2
      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 3 of 12 PageID #:3




Bob Dylan, Bruce Springsteen, Carlos Santana, and Paul McCartney, among countless other

instantly recognizable persons and places.

       12.     Oppenheimer has over the years done business through his own name as well as in

the form and style of “Performance Impressions, LLC,” which is a North Carolina limited liability

company in good standing.

       13.     Oppenheimer earns his livelihood from the creation and licensing of his images to

permitted third-party licensees for compensation, as well as from selling prints of his photographs.

       14.     Upon information and belief, Zencity is a real estate property manager operating in

several metropolitan area markets, including in and around Chicago, Illinois. Zencity does so by

operating the website https://www.livezencity.com. Prior to early 2018, however, Zencity (or

Zencity’s    predecessors-in-interest)   operated   Zencity’s   business   through    the   website

https://chicagoanhospitality.com (“Chicagoan Hospitality”). Screenshots evidencing that Zencity

is either the original owner of or the successor-in-interest to Chicagoan Hospitality are attached

hereto as Exhibit A.

               Oppenheimer Creates, Registers, and Publishes the Photograph

       15.     In early July 2015, Oppenheimer visited Chicago. During this visit, Oppenheimer

created an aerial photograph of the Hyde Park neighborhood (“Photograph”) through significant

skill and personal expense. Specifically, Plaintiff chartered a doors-removed helicopter and then

captured the Photograph by physically operating professional camera equipment while leaning out

of the doors-removed helicopter. This required skill and experience to best capture Hyde Park.

       16.     The Photograph is an original work that Oppenheimer registered with the United

States Copyright Office as part of a collection of photographs. The Photograph – referenced by its

contents title “East_Hyde_Park_Chicago_aerialdsc_0470.jpg” – is registered with the United




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                       PAGE 3
      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 4 of 12 PageID #:4




States Copyright Office as part of the collection Chicago Travel and Aerial Photographs Including

the Grateful Dead at Soldier Field under Copyright Registration Number VAu 1-229-868, bearing

a July 26, 2015, effective date of registration. A copy of the copyright registration certificate for

the Photograph is attached hereto as Exhibit B. The deposit copy of the Photograph submitted

along with the copyright application is attached hereto as Exhibit C.

       17.     After submitting the Photograph for registration, Plaintiff published the Photograph

through the Performance Impressions, LLC website, where Oppenheimer makes his works

available for print sales and licensing. As is his pattern and practice, the published version of the

Photograph contained copyright management information under 17 U.S.C. § 1202(c) (“CMI”),

including a visible watermark complying with notice of copyright provisions (17 U.S.C. § 401(d))

on the face of the Photograph and notice of copyright embedded in the metadata of the Photograph.

CMI in the metadata of the Photograph included proper notices of copyright, and notices declaring

“All Rights Reserved” in addition to instructions for licensing, Oppenheimer’s address, phone

number, email, and the Performance Impressions website URL. Oppenheimer does all this to

distinguish his works from others, as well as to ensure that people who view the Photograph

appreciate that Oppenheimer owns all rights and title to the Photograph and follow proper

protocols in licensing the Photograph. Plaintiff’s published version of the Photograph is attached

as Exhibit D hereto bearing this subsequently added CMI on the face of the Photograph. Exhibit

E, attached hereto, shows that Oppenheimer’s CMI is clearly imbedded in the metadata of the

Photograph and the thorough and detailed information contained therein.

       18.     Plaintiff has complied in all respects with Title 17 of the United States Code

(Copyright Act of 1976) and all other United States laws governing copyrights and has secured

the exclusive rights and privileges in and to the copyright of the Photograph.




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                        PAGE 4
        Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 5 of 12 PageID #:5




         19.    Since the date of registration, Plaintiff has held all the exclusive rights to the

Photograph, including, without limitation, the rights to reproduce the work, to prepare derivative

works, to distribute copies to the public, and to display the work publicly pursuant to 17 U.S.C.

§ 106.

         20.    Plaintiff’s copyright referenced above is presently valid and subsisting, was valid

and subsisting from the moment of creation, and has been valid and subsisting in all conditions

precedent to the filing of this suit.

                     Defendants Use the Photograph Without Authorization

         21.    Upon information and belief, in 2017, one or more of the Defendants obtained the

published version of the Photograph, uploaded modified copies of the Photograph through

Chicagoan Hospitality, and used such copies in connection with advertising of Zencity’s services

with respect to the Hyde Park neighborhood. Specifically, the Photograph appeared at least as

recently as December 27, 2017, on Defendant’s website on the page with the heading “Hyde Park

- CHICAGOAN” at the following URL: http://chicagoanhospitality.com/neighborhoods/hyde-

park/ (“Chicagoan Hospitality Hyde Park Webpage”). A copy of a screenshot of the Chicagoan

Hospitality Hyde Park Webpage containing unauthorized use of the Photograph is attached hereto

as Exhibit F.

         22.    Separate of the Chicagoan Hospitality Hyde Park Webpage, the Photograph was

accessible through Chicagoan Hospitality at the following URLs:

    •    https://static1.squarespace.com/static/577c99f7c534a5bc31225cef/t/594599d0f5e23117fe

         3952ad/1497733590179/Hyde+Park+Aerial2.jpg?format=2500w

    •    https://static1.squarespace.com/static/577c99f7c534a5bc31225cef/t/594599d0f5e23117fe

         3952ad/1497733590179/Hyde+Park+Aerial1.jpg?format=2500w




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                      PAGE 5
        Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 6 of 12 PageID #:6




(collectively, “Image URLs”). A copy of the Photograph contained at one of the Image URLs, as

available at least as recently as December 27, 2017, is attached hereto as Exhibit G.

         23.   The copies of the Photograph on the Chicagoan Hospitality Hyde Park Webpage

and the Image URLs did not contain Oppenheimer’s copyright notice watermark on the face of the

Photograph. The metadata for the Photograph was significantly altered for the Image URLs, as set

forth in more detail below.

         24.   Oppenheimer discovered Defendants’ uses of the Photograph on December 27,

2017.

         25.   In October and November 2020, Oppenheimer, through his attorneys, had proposed

to Zencity and Filipp to enter into a tolling agreement to toll the impending statute of limitations

to Oppenheimer’s claims against the Defendants (for purposes of engaging in continued settlement

discussions), but Zencity and Filipp did not respond to Oppenheimer’s invitation to do so.

                                     FIRST CLAIM FOR RELIEF
                              Copyright Infringement Under 17 U.S.C. § 501
                                        (Against All Defendants)

         26.   Plaintiff repeats and incorporates herein by reference the allegations in Paragraphs

1–25 of this Complaint.

         27.   Plaintiff owns the exclusive rights to the copyrighted Photograph.

         28.   Upon information and belief, one or more of the Defendants published, copied, and

displayed the Photograph on the Chicagoan Hospitality Hyde Park Webpage and the Image URLs.

         29.   Defendants’ acts are and were performed without the permission, license, or

consent of Plaintiff.

         30.   Defendants acted with willful disregard of the laws protecting Plaintiff’s copyright.




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                        PAGE 6
      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 7 of 12 PageID #:7




         31.   Defendants infringed Plaintiff copyright in the Photograph in violation of 17 U.S.C.

§ 501.

         32.   Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable.

         33.   Plaintiff is informed and believes and thereon alleges that the Defendants have

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendants of all monies generated from the Photograph.

         34.   In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for willful infringement by Defendants of Plaintiff’s rights in the Photograph in an

amount of $150,000 under 17 U.S.C. § 504(c)(2). In the event that the trier of fact does not find

that Defendants willfully infringed Plaintiff’s copyright in the Photograph, Plaintiff is entitled to

seek maximum statutory damages in an amount of $30,000 under 17 U.S.C. § 504(c)(1).

         35.   Plaintiff is entitled to seek recovery of Plaintiff’s attorneys’ fees and costs of suit

from the Defendant, pursuant to 17 U.S.C. § 505.

                                    SECOND CLAIM FOR RELIEF
                                   Vicarious Copyright Infringement
                       (In the Alternative Against Filipp, Lawrence, and Taylor)

         36.   Plaintiff repeats and incorporates herein by reference the allegations in Paragraphs

1–35 of this Complaint.

         37.   Pleading further but without waiver of the foregoing, Oppenheimer shows that at

the time Zencity performed the infringing acts, (a) Filipp was the president, co-founder, director,

manager, head of growth, and/or other genre of principal of Zencity, (b) Lawrence was the head

of operations, co-founder, director, manager, and/or other genre of principal of Zencity, and

(c) Taylor was a manager, co-founder, and/or other genre of principal of Zencity.




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                         PAGE 7
      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 8 of 12 PageID #:8




       38.     Upon information and belief, Filipp, Lawrence, and Taylor controlled nearly all

decisions of Zencity, and were the dominant influences of the company. Filipp, Lawrence, and

Taylor provided hands-on decision making with respect to the activities of Zencity, making most

of the decisions of the company. Filipp, Lawrence, and Taylor had the right and ability to supervise

and/or control this infringing conduct of Zencity, and/or to stop the infringements once they began.

Upon information and belief, Filipp, Lawrence, and Taylor each had an obvious and direct

financial interest in these infringing activities of Zencity, because Zencity’s use of the Photograph

on the Chicagoan Hospitality Hyde Park Webpage advertised and promoted the services of

Zencity, encouraging website viewers to purchase and use Zencity’s services. Infringement of the

Photograph allowed Defendants to more effectively promote and sell Zencity’s services by

drawing, capturing, holding, and prolonging the attention of the average online visitor, providing

a direct positive impact on sales and/or the brand, public image, and reputation of Zencity.

Accordingly, Filipp, Lawrence, and Taylor are personally liable to Oppenheimer as joint and/or

contributory infringers, or are otherwise vicariously liable for the actions of Zencity.

                                    THIRD CLAIM FOR RELIEF
                                Contributory Copyright Infringement
                      (In the Alternative Against Filipp, Lawrence, and Taylor)

       39.     Plaintiff repeats and incorporates herein by reference the allegations in Paragraphs

1–35 of this Complaint.

       40.     Alternatively, Filipp, Lawrence, and Taylor have intentionally induced,

encouraged, caused, enabled, facilitated, and/or materially contributed to the infringements

complained of herein by directly and/or indirectly promoting the infringements.

       41.     Upon information and belief, Filipp, Lawrence, and Taylor at all relevant times

were the dominant influences in Zencity. Each provided hands-on decision-making with respect

to the activities of the entity, set and control the company’s policies and protocols, and established


PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                         PAGE 8
      Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 9 of 12 PageID #:9




corporate rules and cultures which encouraged the infringing activities. Filipp, Lawrence, and

Taylor therefore had the right and ability to supervise and/or control the infringing conduct of

Zencity – and of Zencity’s employees, agents, and/or servants – and/or to stop the infringements

once they began, but either directly refused to exercise such rights or chose to remain willfully

blind to the infringing activities while creating a work environment that encouraged and enabled

the same. Additionally, and upon information and belief, Filipp, Lawrence, and Taylor had an

obvious and direct financial interests in the infringing activities of the company they ran.

       42.     Accordingly, Filipp, Lawrence, and Taylor are personally liable to Oppenheimer as

contributory infringers for the infringing activities of Zencity.

                                 FOURTH CLAIM FOR RELIEF
                    Removal or Alteration of Copyright Management Information
                            Under Section 1202(b) of the Copyright Act
                                     (Against All Defendants)

       43.     Plaintiff repeats and incorporates herein by reference the allegations in Paragraphs

1–35 of this Complaint.

       44.     Upon information and belief, Defendants intentionally and willfully removed or

altered the Plaintiff’s copyright management information for the Photograph, without obtaining

authorization from Plaintiff.

       45.     The published version of the Photograph contained copyright management

information within the digital file of the Photograph, including identifying metadata and, inter alia,

the identification of the author as “David Oppenheimer,” as well as a plainly visible copyright

notice stating “© 2015 David Oppenheimer” on the Photograph itself.

       46.     Upon information and belief, one or more of the Defendants, or third parties at their

direction and behest (discovery will reveal which), violated the DMCA by removing

Oppenheimer’s facial CMI, and significantly altering Oppenheimer’s CMI in the metadata of the



PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                          PAGE 9
    Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 10 of 12 PageID #:10




Photograph, such that third parties viewing the metadata could not see the extensive instructions

relating to the reservation of rights by Oppenheimer in the Photograph. Exhibit H, attached hereto,

shows the metadata with altered CMI, as contained in the Image URLs. Notably, while the altered

metadata still contained the phrase “© 2015 David Oppenheimer” (further reinforcing that

Defendants had notice of Oppenheimer’s rights), the altered metadata had removed instructions

stating that a written license was required for use of the Photograph, Oppenheimer’s contact

information, and other relevant information relating to management of Oppenheimer’s copyrights

in the Photograph.

       47.     Such actions further demonstrate Defendants’ willful infringement of the

Photograph.

       48.     The aforesaid actions, including without limitation each copy created on the Image

URLs, constitute violations of Section 1202(b) of the Copyright Act.

       49.     Upon information and belief, Defendants knew or had reasonable grounds to know

that by concealing the Plaintiff’s copyright management information, that Defendants would

induce, enable, facilitate, or conceal Defendants’ infringement of Plaintiff’s Photograph.

       50.     Upon information and belief, Defendants intentionally or knowingly concealed the

Plaintiff’s copyright management data as aforesaid, in order to conceal that Defendants’ use of the

Photograph was without the authorization of Plaintiff and in violation of law.

       51.     As a result of Defendants’ actions with regard to the Plaintiff’s copyright

management information, Plaintiff has been and will continue to be damaged in an amount as yet

to be determined.

       52.     As a result of Defendants’ actions with regard to the Plaintiff’s copyright

management information, Plaintiff is entitled to damages in the form of actual or statutory damages




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                        PAGE 10
    Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 11 of 12 PageID #:11




pursuant to 17 U.S.C. §§ 1203(b)(3) and 1203(c), costs pursuant to 17 U.S.C. § 1203(b)(4),

reasonable attorneys’ fees pursuant to 17 U.S.C. § 1203(b)(5), a temporary and permanent

injunction pursuant to 17 U.S.C. § 1203(b)(1), and the impounding, modification, or destruction

of any items involved in the violation pursuant to 17 U.S.C. §§ 1203(b)(2) and 1203(b)(6).

       53.      Plaintiff is entitled to a separate award of damages for each violation of 17

U.S.C.§ 1202.

                                          JURY DEMAND

       Plaintiff requests a trial by jury for all issues triable by jury.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays for judgment against Defendants as follows.

             1. Pursuant to 17 U.S.C. § 502, that Defendants and Defendants’ agents, servants,

employees, representatives, successors, and assigns, and all persons, firms, corporations, or other

entities in active concert or participation with Defendants, be permanently enjoined from directly

or indirectly infringing the Plaintiff’s copyrights in any manner, including generally, without

limitation, reproducing, distributing, displaying, performing, or making derivative works of the

Photograph;

             2. That Defendants be required to perform a complete and full accounting of all profits

generated by all Defendants from the Photograph;

             3. Pursuant to 17 U.S.C. § 504, that Defendants be required to pay actual damages

and disgorgement of all profits derived by all Defendants from any of the Defendants’ acts of

copyright infringement;

             4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendants be required

to pay statutory damages up to $150,000 for each work infringed for Defendants’ acts of copyright

infringement and, in the event that the factfinder determines that Defendants’ infringement was


PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                      PAGE 11
    Case: 1:20-cv-07719 Document #: 1 Filed: 12/23/20 Page 12 of 12 PageID #:12




not willful, that Defendants be required to pay statutory damages up to $30,000 for each work

infringed by any of the Defendants;

           5. Pursuant to 17 U.S.C. § 1203(c)(2), that Defendants be required to pay actual

damages and disgorgement of all profits derived by all Defendants from any and all of the

Defendants’ violations of Plaintiff’s rights under the DMCA;

           6. Pursuant to 17 U.S.C. § 1203(c)(B), that upon Plaintiff’s election, Plaintiff be

awarded the maximum statutory damages of $25,000 for each individual violation of the DMCA;

           7. Pursuant to 17 U.S.C. §§ 505 and 1203(b)(4)–(5), Defendant be required to pay

Plaintiff the costs of this action, prejudgment interest, and reasonable attorneys’ fees; and

           8. Such other and further relief as the Court shall find just and proper.

       Dated: December 23, 2020

                                                      Respectfully submitted,

                                                      ZLATKIN WONG LLP

                                                      By:     /s/ Ilya G. Zlatkin

                                                            Ilya G. Zlatkin (ARDC No. 6314344)
                                                            ZLATKIN WONG LLP
                                                            4245 North Knox Avenue
                                                            Chicago, Illinois 60641
                                                            Tel: (312) 809-8022
                                                            Fax: (312) 809-6918
                                                            ilya@zlatkinwong.com

                                                      Attorney for Plaintiff David G. Oppenheimer




PLAINTIFF’S COMPLAINT AND JURY DEMAND                                                       PAGE 12
